DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 01/28/2022.

Status of Claims
	In Applicant’s amendment filed on 01/28/2022, claims 1, 4, 6, 8, 10, 12, 14, 17 and 19 have been amended; claims 5, 11 and 18 are canceled; claims 21-23 are newly added; claims 1-4, 6-10, 12-17 and 19-23 remain pending.

Response to Arguments
Claim Rejections Under 35 U.S.C. §102
	Applicant’s argument for claims 1, 8 and 14 has been fully considered but is moot in view of a new combination of references being used in the current rejection.  Please see claim rejections below for more details.

Claim Rejections Under 35 U.S.C. §103
	Claims 2, 9, 15, 3, 16, 6, 12 and 19 depend from one of claims 1, 8 and 14 above; hence claims 2, 9, 15, 3, 16, 6, 12 and 19 are considered accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10, 13-14, 17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2017/0032652), hereinafter “Stern”, in view of Sharples (US 2016/0073172).
Claim 1 – Stern teaches a method to notify and view Emergency Alert System messages on a mobile device [see Abstract and ¶0091-0096], the method comprising: 
receiving, on a set-top box, an Emergency Alert System message [¶0094]; 
storing, on the set-top box, the Emergency Alert System message [¶0094-¶0095: storing the entire EAS message in order to analyze the content of the message]; and 
sending, from the set-top box to one or more mobile devices, a notification that the set-top box has received the Emergency Alert System message [¶0092, ¶0096 and ¶0104-¶0105: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network, e.g., sending alert response commands to instruct the respective receiving devices (e.g., a mobile devices) to implement the determined alert responses, the alert response command serves as an indication/notification of a received EAS message (also see claim 26)].
Stern is silent regarding receiving, on the set-top box, a request from the one or more mobile devices after receipt of the notification from the set-top box; and sending, from the set-top box, content of the alert message to the one or more mobile devices.
However, in an analogous art. Sharples teaches receiving, on the set-top box, a request for alert message from the one or more mobile devices after receipt of the notification from the set-top box [¶0025, ¶0061, ¶0063 and Fig. 5, ¶0068: receiving, on the set-top box, a request for additional information associated with the alert notification/message after receipt of the alert notification from the set-top box]; and 
sending, from the set-top box, content of the alert message to the one or more mobile devices [¶0068:  the set-top box sends content of the alert message (additional information associated with the alert message) to the mobile device].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of alerting mobile devices of broadcast events via a set-top box and providing information associated with the alert via interactivity between the mobile device and the set-top box taught by Sharples and the technique for notifying Emergency Alert System events to  mobile devices within the consumer premise via a Set-top box CPE taught by Stern to enhance the user experience by enabling the viewer to obtain additional information about the alert event (see Sharples ¶0068).

Claim 4 – Stern in view of Sharples, specifically Stern, discloses sending, from the set-top box, the notification to the one or more mobile devices via WiFi, Long-term Evolution (LTE), or a cellular network [¶0092-¶0094, ¶0096 and ¶0104:  set top box (CPE) sends the alert response command (notification) directly to a receiving mobile device (e.g., cellular telephone or smartphone) via Wi-Fi (IEEE Std 802.11)].

Claim 7 – Stern in view of Sharples, specifically Stern, further discloses pairing the set-top box with the one or more mobile devices to receive the notification that the set-top box has received the Emergency Alert System message [¶0092, ¶0094 and ¶0096-¶0097:  configure CPE (set top box) to associate and communicate with a variety of devices (one or more mobile devices) to provide indications of a received EAS message using wireless communication protocols (e.g., IEEE Std 802.11, Bluetooth, etc.)].

Claim 8 – Stern teaches a set-top box configured to notify a mobile device of an Emergency Alert System message [Fig. 6, ¶0110-¶0112, Abstract, and ¶0092-¶0094], the set-top box comprising: 
a communications interface configured to receive the Emergency Alert System message [Fig. 6, Network Interfaces 610, ¶0110 and ¶0094]; 
a memory configured to store the Emergency Alert System message [Fig. 6, memory subsystem 604, ¶0110 and ¶0094-¶0095: storing the entire EAS message in order to analyze the content of the message];
a processor configured to: send a notification that the set-top box has received the Emergency Alert System message to one or more mobile devices paired with the set-top box [Fig. 6, processor 602, ¶0110 and ¶0092, ¶0096 and ¶0104-¶0105: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS message to other devices (mobile devices) within a consumer premises network that are paired with the CPE, e.g., sending alert response commands to instruct the respective receiving devices (e.g.,  mobile devices) to implement the determined alert responses, the alert response command serves as an indication/notification of a received EAS message (also see claim 26)].
Stern is silent regarding receiving a request from the one or more mobile devices after receipt of the notification from the set-top box; and sending content of the alert message to the one or more mobile devices.
However, in an analogous art. Sharples teaches receiving a request for alert message from the one or more mobile devices after receipt of the notification from the set-top box [¶0025, ¶0061, ¶0063 and Fig. 5, ¶0068: receiving, on the set-top box, a request for additional information associated with the alert notification/message after receipt of the alert notification from the set-top box]; and 
send content of the alert message to the one or more mobile devices [¶0068:  the set-top box sends content of the alert message (additional information associated with the alert message) to the mobile device].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of alerting mobile devices of broadcast events via a set-top box and providing information associated with the alert via interactivity between the mobile device and the set-top box taught by Sharples and the technique for notifying Emergency Alert System event to mobile devices within a consumer premise via a Set-top box CPE taught by Stern to enhance the user experience by enabling the viewer to obtain additional information about the alert event (see Sharples ¶0068).

Claim 10 – Stern in view of Sharples, specifically Stern, further teaches send the notification to the one or more mobile devices via a notification server; and/or send the notification to the one or more mobile devices directly via WiFi, Long-term Evolution (LTE), or a cellular network [¶0092-¶0094, ¶0096 and ¶0104:  set top box (CPE) sends the alert response command (notification) directly to a receiving mobile device (e.g., cellular telephone or smartphone) via Wi-Fi (IEEE Std 802.11)].

Claims 13 and 20 are directed to similar limitations recited in claim 7 above; hence, claims 13 and 20 are considered accordingly.

Claim 14 is directed to similar limitations as in claim 1 above; hence, claim 14 is considered accordingly.

Claim 17 is directed so similar limitations as in claim 4 above; hence, claim 17 is considered accordingly.

Claim 21 – Stern in view of Sharples, specifically Stern, further teaches the Emergency Alert System message is composed of a digitally encoded Specific Area Message Encoding (SAME) header, an attention signal, an audio announcement, and a digitally encoded end-of-message marker [¶0094].

Claim 23 is directed so similar limitations as in claim 21 above; hence, claim 23 is considered accordingly.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) in view of Sharples (US 2016/0073172) as applied above, and further in view of Craner (US 2009/0025027).
Claim 2 – Stern in view of Sharples, specifically Stern, teaches tuning, the set-top box, to receive the Emergency Alert System message [¶0084 and ¶0011].
Stern is silent regarding tuning the set-top box to quadrature amplitude modulation (QAM) frequency to receive the Emergency Alert System message.
However, in an analogous art, Craner teaches tuning, the set-top box, to a quadrature amplitude modulation (QAM) frequency to receive the Emergency Alert System message [¶0050]; and 
receiving, on the set-top box, the Emergency Alert System message over a quadrature amplitude modulation (QAM) pipe [¶0050: receiving the EAS message over the designated QAM channel].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of directing the set-top box to tune to a designated QAM channel for Emergency Alert System (EAS) data taught by Craner and the technique for providing EAS event via a Set-top box CPE taught by Stern in view of Sharples to improve bandwidth utilization by enabling the provision of EAS service using switched digital video (SDV) technologies (see Craner ¶0001).

	Claims 9 and 15 are directed to similar limitations recited in claim 2 above; hence, claims 9 and 15 are considered accordingly.

Claims 3, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) in view of Sharples (US 2016/0073172) as applied above, and further in view of Collart et al. (US 2009/0150553), hereinafter “Collart”.
	Claim 3 – Stern in view of Sharples, specifically Stern, teaches sending, from the set-top box, the notification to the one or more mobile devices [¶0092 and ¶0096: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network].
	Stern is silent regarding sending the alert response command (notification) to the mobile device using a server.
	However, in an analogous art, Collart discloses sending, from the set-top box, the command to the one or more mobile devices using a server [¶0175-¶0177: teaches a set-top box (presenting a primary device) to forward content, commands and/or trigger activations to a mobile device (secondary device) through a server 130].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique and concept of communicating content and commands from a set-top box to a mobile device using a server taught by Collart and the technique for providing EAS event via a Set-top box CPE taught by Stern in view of Sharples to enhance the communication between a set-top box and a mobile device by providing an additional option for communication between the set-top box and the mobile device (see Collart ¶0177).

Claim 16 is directed so similar limitations as in claim 3 above; hence, claim 16 is considered accordingly.

Claim 22 – the combination of Stern (US 2017/0032652) in view of Sharples (US 2016/0073172) and in view of Collart (US 2009/0150553) as applied in claim 3, specifically Collart, further teaches the notification server is a cloud server [¶0175 and ¶0177 and Fig. 2:  the communication (of notification) between the primary device, i.e., the set-top box, and the secondary device (wireless phone) is via server 130, wherein the server 130 is in a network cloud, hence the server is a cloud server].

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2017/0032652) in view of Sharples (US 2016/0073172) as applied above, and further in view of Mears et al. (US 2006/0053465), hereinafter “Mears”.
Claim 6 – Stern in view of Sharples, specifically Stern, teaches automatically sending, from the set-top box to the one or more mobile devices, the Emergency Alert Message notification [¶0092, ¶0096: CPE (set-top box) receives Emergency Alert System Message and provides indications of a received EAS to other devices (mobile devices) within a consumer premises network]
Stern is silent regarding sending one or more of a time of occurrence, a rate of occurrence, and severity of the Emergency Message with the notification.
However, in an analogous art, Mears teaches automatically sending, from the set-top box to the one or more mobile devices, one or more of a time of occurrence, a rate of occurrence, and a severity of the Emergency Alert Message [¶0030, ¶0039-¶0040, ¶0050 and ¶0055:  TV receiver (set-top box) automatically sends to a mobile phone the output signals representing the EAS message content, wherein the EAS message content includes a time of occurrence and/or severity].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing alert outputs to a secondary device connected to a television receiver taught by Mears and the technique for providing EAS event via a Set-top box CPE taught by Stern to improve the effectiveness of communicating emergency events to individuals (see Mears ¶0005-¶0008).

	Claims 12 and 19 are directed to similar limitations recited in claim 6 above; hence, claims 12 and 19 are considered accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423